DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is responsive to Applicant’s Remarks/Amendment received on 11/30/2020, in which, claims 1, 11 and 20 are amended, claim 6 is cancelled, claims 1-5, 7-20 are pending.  Claims 1, 11 and 20 are independent claims. Claims 1-5, 7-20 are rejected. 
Summary of claims

 3.	Claims 1-5, 7-20 are pending, 
	Claims 1, 11 and 20 are amended,
	Claim 6 is cancelled,
	Claims 1, 11 and 20 are independent claims,
           Claims 1-5 and 7-20 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 11/30/2021, with respect to the rejection(s) of claim(s) 1-20 under 102 have been fully considered and the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamasaki (US Publication 20140156735 A1), and Michael Chan et al (US Publication 20150370428 A1).  This action is made non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

5.	Claims 1-4, 7, 9-13, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi Yamasaki et al (US Publication 20140156735 A1, hereinafter Yamasaki), and Koski et al (US Publication 20150212655 A1, hereinafter Koski).
 	
	With regard to claim 1, Yamasaki teaches a method, comprising: 
 	receiving, at an information handling device, a command from a user to load an application (Fig. 7 and [0069], the terminal-side processing unit executes a particular application when it is specified by the user (a command from a user to execute an application)); 
 	determining, using a processor, whether a forecasted loading time for the application exceeds a loading tolerance threshold associated with the user ([0079], comparing the estimated processing time with a predetermined threshold time; [0131], when executing a specific application, the terminal device may be able to find a stored record of terminal processing time that corresponds to the application and is associated with a load condition value close to its own condition at the moment); 
and providing, responsive to determining that the forecasted loading time exceeds the loading tolerance threshold ([0079], comparing the estimated processing time with a predetermined threshold time),
Yamasaki discloses loading an application specified by a user including determining an estimated time that the given application will be finished in some amount of time ([0131], Fig. 18, S137), but Yamasaki does not expressly disclose providing a reduced view of the application during a time period that the application is loading, and a progress indicator is presented within the reduced view, Koski discloses: and providing, responsive to determining that the forecasted loading time exceeds the loading tolerance threshold, a reduced view of the application during a time period that the application is loading (Fig. 2, 204; Fig. 3, 304 and 306; Fig. 4, 304 and 306; Fig. 7, 710; [0035] If the master load time is greater than the preview load time multiplied by some constant or coefficient (e.g., two), then the preview can be loaded at step 306. Once the preview (a reduced view of the file) is loaded and displayed, then the computing device can proceed to load and display the master at step 308; [0038]), wherein an application loading progress indicator is presented within the reduced view (Fig. 9 and [0060], present loading indicator on GUI while the computing device is loading, the loading indicator can be displayed while the computing device is loading thumbnail, preview).
	Yamasaki and Koski are analogous arts because they are in the same field of endeavor, displaying information in user interface during loading process. Therefore, it would have been obvious to one with ordinary skill, in the art before 

With regard to claim 2, the limitations are addressed above and Yamasaki-Koski teaches wherein the determining comprises accessing a data store comprising a list of forecasted loading times for a plurality of applications (Yamasaki: Fig. 8 and [0023], an example of data stored in a processing time storage unit comprising a list estimated processing time for a plurality of applications).

With regard to claim 3, the limitations are addressed above and Yamasaki-Koski teaches wherein the determining comprises identifying the forecasted loading time in the list corresponding to the application (Yamasaki: Fig. 8 and [0023], an example of data stored in a processing time storage unit comprising a list estimated processing time for a plurality of applications) and identifying whether the identified forecasted loading time exceeds the loading tolerance threshold (Yamasaki: Abstract, determining whether the amount of elapsed time since the request exceeds a threshold before an execution result of the processing operation is obtained; [0079], comparing the estimated processing time with a predetermined threshold time).
wherein the forecasted loading times in the list are dynamically updated each time a corresponding application is loaded (Koski: [0004] based on the loading times of previous previews and/or masters; [0031] The computing device can, for example, keep track of the amount of time that it took to load the last 5 images in each category or image type. For example, the computing device can determine how much time it took to load the last 5 previews (e.g., JPEG images). The computing device can determine how much time it took to load the last 5 masters (e.g., RAW images and adjustments). The computing device can determine how much time it took to load the last 5 images of JPEG, TIFF or other image format; [0033] estimated load time for masters can be the average of the load times of the previous five masters; It is understood based on the cited paragraphs aforementioned, that each list of stored times would be updated based on the particular masters…in other words, different sites or applications would render different load times).

claim 6       cancelled

With regard to claim 7, the limitations are addressed above and Yamasaki-Koski teaches wherein the reduced view of the application is positioned at a predetermined portion of a display screen of the information handling device (Koski: Fig. 1; [0021] For example, the preview is typically larger than 1024.times.768 pixels and may be as large as the master. The 

With regard to claim 9, the limitations are addressed above and Yamasaki-Koski teaches further comprising automatically adjusting the reduced view to a full-screen view responsive to identifying that the application is loaded (Koski: Figs. 2-4; [0002] The preview can be larger than the thumbnail and the master can be larger than the preview, for example; [0035] Once the preview is loaded and displayed, then the computing device can proceed to load and display the master at step 308; [0038] In some implementations, the loading of preview or master versions of an image after the thumbnail version of the image is loaded and displayed can be delayed when the system determines that the user may navigate to the next image before the preview or master is done loading).

With regard to claim 10, the limitations are addressed above and Yamasaki-Koski teaches further comprising providing, responsive to determining that the forecasted loading time does not exceed the loading tolerance threshold, the application in a full-screen view during the time period (Koski: Fig. 3, 304 and 308; Fig. 4, 402 and 308; [0035] if the master load time is less than the preview load time multiplied by some constant or coefficient then the master can be loaded at step 308. Thus, process 300 provides for 

With regard to claim 11, the device claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 12, the device claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the device claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the device claim corresponds to the method claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the device claim corresponds to the method claim 7, respectively, and therefore is rejected with the same rationale.



With regard to claim 19, the device claim corresponds to the method claim 10, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the product claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.


6.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki and Koski as applied on claims 1 and 11, and further in view of Kumar et al. (U.S. 2014/0136942, hereinafter Kumar).
With regard to claim 5, the limitations are addressed above and Yamasaki-Koski teaches that the computing device can determine the wait period (loading tolerance threshold) (Yamasaki: [0131], determining an estimated time that the given application will be finished in some amount of time; Koski: [0046] If the elapsed dwell time is greater than or equal to the expected dwell time, the computing device can determine that the wait period can be set to zero at step 608; [0048]; [0050]). However, Yamasaki-Koski does not specifically teach:
- 	wherein the loading tolerance threshold is designated by the user
Kumar teaches a system and method of providing users with page previews during page loading events [abstract]. Kumar also teaches that the system may include a user settings menu for enabling the user to specify whether previews 

With regard to claim 14, the device claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

7.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki and Koski as applied on claims 1 and 11, and further in view of Michael Chan et al (US Publication 20150370428 A1, hereinafter Chan).
With regard to claim 8, the limitations are addressed above and Koski disclose ([0040] Item 506 represents the amount of time that a user dwells on the selected image represented by items 502 and 504. Item 508 represents the point in time where the user navigates to (selects) the next image (e.g., not image version, thumbnail, preview, master) in the user's image library. As illustrated by diagram 500 the user dwells on the selected image for a period of time (506) and then provides input (508) to move to the next image before the preview/master 504 finishes loading), however, Yamasaki-Koski does not clearly disclose displaying other applications when receiving user input to one application, Chan clearly further comprising receiving user inputs to at least one other application and displaying contents associated with the at least one other application during the time period (Figs. 2 and 4, while receiving user input to one application, displaying contents associated with other applications in the same time).
Yamasaki and Koski and Chan are analogous arts because they are in the same field of endeavor, displaying information in user interface during loading process. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yamasaki using the teachings of Chan to include displaying other applications when receiving user input on one application. It would provide Yamasaki’s method with enhanced capability of allowing user to view other applications when selecting one application in the screen.

With regard to claim 17, the device claim corresponds to the method claim 8, respectively, and therefore is rejected with the same rationale.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  

/HUA LU/
Primary Examiner, Art Unit 2171